t c memo united_states tax_court kim reinhart petitioner v commissioner of internal revenue respondent docket no 25917-11l filed date mitchell i horowitz and micah g fogarty for petitioner miriam c dillard for respondent memorandum findings_of_fact and opinion kerrigan judge the petition in this case was filed in response to a decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code decision letter upholding a collection action regarding a notice_of_federal_tax_lien nftl filed on date for the tax period ending date the parties have stipulated that petitioner timely requested a collection_due_process cdp hearing as to the date nftl that the settlement officer should have issued a notice_of_determination rather than a decision letter and that the decision letter should be treated as a notice_of_determination under sec_6330 for jurisdictional purposes see 119_tc_252 the issue for consideration is whether respondent is time barred from collecting a_trust fund recovery penalty for the tax period ending date trust fund recovery penalty unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar findings_of_fact some of the facts have been stipulated and are found accordingly the parties’ stipulations of facts with accompanying exhibits are incorporated herein by this reference petitioner and her husband byron hatcher were married in and remain married the mailing address used at the time of filing this petition is a mailbox at a pack mart shipping business in sebastian florida petitioner was born in the united_states and spent her childhood in the united_states petitioner attended but did not complete college petitioner began her career in the early 1990s providing secretarial services including accounting and bookkeeping services in the early 1990s petitioner had a secretarial and bookkeeping services company in daytona florida this business lasted until petitioner worked full time for her company and she had no clients outside the united_states in late petitioner’s husband and mr uhrig a friend and business_associate of petitioner began a business venture called american barristers which provided trust formation and incorporation services some of the business entities were incorporated in the carribean petitioner handled the accounting aspects of these entities and trusts petitioner also performed bookkeeping services for mr uhrig petitioner had ownership interests in several entities including equity mutual funding inc petitioner had signature_authority for a bank account of prudential trustees and initiated numerous transfers of funds by mail telephone and facsimile in date petitioner and her husband purchased a home in ponce inlet florida where they resided until the home was sold in date petitioner moved into a condominium in daytona beach florida which was purchased in date and sold in from until petitioner resided in a townhouse in grant florida in date petitioner moved to a boat that she and her husband owned and moored in city of fort pierce florida petitioner resided there until hurricane frances destroyed the boat in petitioner did not use the boat to travel in petitioner’s husband rented an apartment in the bahamas after hurricane frances destroyed her and her husband’s boat petitioner moved into a condominium in sebastian florida owned by her in-laws in date petitioner purchased a condominium in vero beach florida and she moved into this condominium in date when construction was completed in date petitioner purchased a recreational vehicle kept at lake marian paradise in kenansville florida until date on date respondent assessed the trust fund recovery penalty against petitioner for dollar_figure this penalty is associated with one of petitioner’s clients who added her as a signatory to its bank account on date respondent filed a notice of lien against petitioner in volusia county florida the notice of lien stated that unless notice of lien is refiled by date this notice shall constitute the certificate_of_release_of_lien as defined in sec_6325 respondent did not refile the notice of lien by date and the notice of lien was automatically released on or around date respondent filed a form 12474-a revocation of certificate of release of federal_tax_lien in volusia county florida with respect to the trust fund recovery penalty petitioner and her husband filed a joint federal_income_tax return for in date that return was mailed from the bahamas in date and lists a bahamian mailing address for petitioner and her husband petitioner and her husband’ sec_2002 and joint tax returns list the same bahamian mailing address petitioner’s joint tax_return included a schedule c-ez net profit from business which listed a bahamian mailing address for her consulting business on date respondent mailed petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 informing her that respondent had filed an nftl with respect to the trust fund recovery penalty this nftl was not recorded in the county of petitioner’s last_known_address on date respondent mailed petitioner a second notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 informing her that respondent had filed an nftl this time in the county of petitioner’s last_known_address with respect to the trust fund recovery penalty this notice was mailed to the mailbox at pack mart in sebastian florida and this address was the last_known_address for petitioner on date petitioner submitted a timely form request for a collection_due_process or equivalent_hearing cdp hearing request in response to the date nftl petitioner alleged that the filing of the nftl was time barred between july and date petitioner and a settlement officer spoke at least six times over the phone for at least one of those conversations the settlement officer initiated the call and reached petitioner on her cell phone which had an area code that covered portions of central florida on date petitioner and the settlement officer had a telephone discussion during which petitioner stated that she had been unable to get her travel records from the department of homeland security the settlement officer told her that she did not need to provide those records to him but that he would consider other documentation such as a utility bill that showed a united_states address other than a mailbox on date the settlement officer received from petitioner copies of summonses a copy of her passport pages and other documentation on date petitioner and the settlement officer held a telephone cdp hearing the settlement officer told petitioner that he had reviewed the documents she gave him and none of the documents proved that she resided in the united_states respondent’s administrative record include travel dates for petitioner from department of homeland security records these travel records show the following arrival departure arrival in fla arrival in fla arrival in fla arrival in fla arrival in fla arrival in fla arrival in fla arrival in fla arrival in fla date arrival in fla arrival in fla arrival in fla arrival in fla arrival in fla arrival in fla arrival in fla arrival in fla arrival in fla departure to nassau arrival in fla arrival at hopkins international cleveland ohio from dorval montreal departure to nassau departure to nassau departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla arrival in fla arrival in fla arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau departure to nassau arrival in fla arrival in fla arrival in fla arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla arrival in fla departure to nassau arrival in fla departure to nassau departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departed to zurich switzerland arrived in fl from zurich departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to amsterdam from tenn arrival in tenn from amsterdam departure to nassau arrival in fla departure to santo domingo arrival in fla from santo domingo departure to santo domingo arrival in fla from santo domingo arrival in fla departure to nassau departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau arrival in fla departure to nassau on date petitioner signed a declaration submitted to the u s district_court for the southern district of florida stating that petitioner and her husband lived in nassau bahamas and that the vero beach florida residence never was intended to be their residence on date respondent issued to petitioner the decision letter sustaining the filing of the nftl opinion i evidentiary issue respondent objected to exhibit 47-j an internal_revenue_service irs memorandum regarding petitioner’s husband with respect to a different tax matter on the grounds of hearsay and attorney-client_privilege on date respondent filed a status report providing information and exhibits pertaining to respondent’s objection on the ground of attorney-client_privilege respondent withdrew the attorney-client_privilege objection in respondent’s posttrial answering brief and raised a relevance objection to exhibit 47-j respondent contends that exhibit 47-j is irrelevant because it does not reference the specific tax periods of petitioner’s separate liabilities the total amount due or the collection actions taken by respondent petitioner contends that the exhibit bears strong probative value in establishing how actively respondent was actually trying to collect petitioner’s tax_liabilities before the period of limitations expired evidence is relevant if it has any tendency to make a fact more or less probable than it would be without the evidence and the fact is of consequence in determining the action fed r evid exhibit 47-j concerns petitioner’s husband with respect to a different tax matter and is not relevant to collection of the trust fund recovery penalty therefore exhibit 47-j is not admitted ii trust fund recovery penalty sec_6672 imposes a penalty--commonly referred to as the trust fund recovery penalty--for willfully failing to collect account for and pay over income and employment_taxes of employees this penalty is assessed and collected in the same manner as taxes against a person who is an officer_or_employee of a corporation who as such officer_or_employee is under a duty to perform in this case the duties to which sec_6672 refers sec_6671 such persons are referred to as responsible persons a term which may be broadly applied 132_tc_301 iii cdp generally sec_6320 requires the secretary to provide written notice to a taxpayer when the secretary has filed an nftl against the taxpayer’s property and property rights see also sec_6321 additionally the secretary must notify the taxpayer of his or her right to a collection_due_process_hearing sec_6320 and c if the taxpayer requests a cdp hearing the hearing is conducted by the appeals_office sec_6320 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed collection action sec_6320 sec_6330 once the settlement officer makes a determination the taxpayer may appeal the determination to this court sec_6320 sec_6330 sec_6330 provides this court with jurisdiction to review an appeal from the commissioner’s determination to proceed with collection activity respondent admitted that the settlement officer should have issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination instead of the decision letter respondent concedes that the decision letter should be treated as a notice_of_determination for jurisdictional purposes see craig v commissioner t c pincite iv petitioner’s contention petitioner contends that respondent is time barred from collecting the trust fund recovery penalty because the 10-year period of limitation expired under sec_6502 on date sec_6502 provides generally that if the assessment of any_tax imposed by the code is made within the relevant period of limitation then the tax may be collected by levy as long as the levy is made within years after the assessment the amount of any_tax imposed generally must be assessed within three years after the tax_return is filed sec_6501 the parties do not dispute that the date assessment took place within the three-year period of limitations for assessment respondent acknowledges that the date notice and nftl were not mailed to petitioner’s last_known_address respondent acknowledges also that the date notice and nftl constitute a substitute cdp_notice see sec_301_6320-1 q a-b3 c example proced admin regs as a result petitioner’s request for a cdp hearing was timely and the settlement officer erred in treating petitioner’s cdp hearing as an equivalent_hearing and issuing a decision letter instead of a notice_of_determination v burden of production and proof the bar of the statute_of_limitations is an affirmative defense and the party raising this defense must specifically plead it and prove it rule sec_39 sec_142 119_tc_140 consequently a taxpayer who raises the 10-year period of limitations as an affirmative defense must establish a prima facie case that the period of limitations on collection has expired by proving that the commissioner filed the nftl after the expiration of the period of limitations on collection 134_tc_1 if the taxpayer establishes such a prima facie case the burden of production then shifts to the commissioner to prove that an exception to the period of limitations applies see sec_6502 jordan v commissioner t c pincite the burden_of_proof ie the ultimate burden of persuasion never shifts from the party who pleads the bar of the period of limitations on collection jordan v commissioner t c pincite the date nftl was filed well beyond years after the date date upon which petitioner’s trust fund recovery penalty liability was assessed petitioner has established a prima facie case that the statute_of_limitations precludes respondent from collecting the trust fund recovery penalty see jordan v commissioner t c pincite holding that the reasoning of a case regarding the three-year period of limitations on assessment also applies to the 10-year period of limitations on collection hoffman v commissioner t c pincite finding that the taxpayer established a prima facie case that the relevant assessment was made outside the three-year period of limitations under sec_6501 the burden of production shifts to respondent see hoffman v commissioner t c pincite respondent must introduce evidence that collection is not barred by the 10-year period of limitations see id if respondent makes such a showing the burden of going forward with the evidence shifts back to petitioner see id notwithstanding the shifting of the burden of going forward the burden_of_proof remains with petitioner see id vi standard of review where the validity of the underlying tax_liability is properly at issue we review the determination de novo 114_tc_604 114_tc_176 where the validity of the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite we have held that a challenge to the 10-year period of limitations on collection is a challenge to the underlying liability e g jordan v commissioner t c pincite hoffman v commissioner t c pincite 117_tc_127 because it is a challenge to the underlying liability a taxpayer may dispute the underlying liability at the appeals_office hearing and have such a dispute reviewed by this court only if the taxpayer did not receive a statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute it sec_6330 petitioner had no prior opportunity to raise the issue of the underlying liability on the basis of the expiration of the 10-year period of limitations on collection see jordan v commissioner t c pincite therefore we will review de novo whether the period of limitations under sec_6502 expired as to collection of the trust fund recovery penalty under a de novo standard of review we consider all of the relevant evidence introduced at trial respondent contends that the court should not consider any evidence that was not in the administrative record at the time of the appeals hearing see 469_f3d_27 1st cir aff’g respondent argues on the basis of roberts v commissioner tcmemo_2004_100 that the abuse_of_discretion standard is the applicable standard of review roberts is factually distinguishable from this case moreover because 134_tc_1 119_tc_140 and 117_tc_127 are directly on point we follow them see jordan v commissioner t c pincite n 125_tc_301 since this is a de novo review we will consider all evidence and not just the administrative record jordan v commissioner t c pincite vii period of limitations on collection a statutory framework code sec_6502 provides that w here the assessment of any_tax imposed by this title has been made within the period of limitation properly applicable thereto such tax may be collected by levy or by a proceeding in court but only if the levy is made or the proceeding begun-- within years after the assessment of the tax sec_6503 provides that t he running of the period of limitations on collection after assessment prescribed in sec_6502 shall be suspended for the period during which the taxpayer is outside the united_states if such period of absence is for a continuous period of at least months regulations sec_301_6503_c_-1 proced admin regs provides the running of the period of limitations on collection after assessment prescribed in sec_6502 is suspended for the period during which the taxpayer is absent from the united_states if such period is a continuous period of absence from the united_states extending for months or more the taxpayer will be deemed to be absent from the united_states for purposes of this section if he is generally and substantially absent from the united_states even though he makes casual temporary visits during the period b parties’ arguments respondent contends that sec_301_6503_c_-1 proced admin regs is a valid interpretation of sec_6503 because the phrase continuous period is sufficiently vague such that congress did not directly speak to the precise issue and the interpretation of sec_301_6503_c_-1 proced admin regs is not arbitrary capricious or manifestly contrary to the statute see 467_us_837 holding that an agency’s interpretation of a statute is given deference if congress has not directly spoken to the precise question at issue and the agency’s chosen interpretation is reasonable and not arbitrary or capricious in substance or manifestly contrary to the statute see also 139_tc_1 in particular respondent notes that continuous does not necessarily mean uninterrupted respondent further contends that petitioner resided in the bahamas and any traveling she did to the united_states during the six-month periods consisted of casual and temporary visits such that the period of limitations was tolled petitioner contends that sec_6503 is not ambiguous and therefore the statute must be applied according to its plain meaning see 545_us_967 petitioner further contends that sec_301_6503_c_-1 proced admin regs is invalid see 590_fsupp_884 d md c discussion there is no need to decide whether sec_301_6503_c_-1 proced admin regs is valid assuming for the sake of argument that the regulation is valid the record nevertheless does not support respondent’s claim that petitioner was generally and substantially absent for six-month periods and made only casual and temporary visits to the united_states d petitioner’s positions petitioner provided testimony concerning where she lived throughout the relevant period petitioner testified that she lived in grant florida from approximately through date and then she lived in fort pierce florida on a boat petitioner testified that hurricane frances destroyed the boat on date petitioner testified that after the boat was destroyed she stayed with her in-laws in sebastian florida for about four months mr uhrig testified that petitioner lived in her in-laws condominium in sebastian florida after the hurricane petitioner provided documents from the city of fort pierce financing department that showed fees associated with the docking of petitioner’s boat these documents show the last name of petitioner’s husband and an address in nassau bahamas petitioner testified that the address was an address that her husband was using at the time and she would pick up the statements in person petitioner testified that she purchased a condominium at the end of in the name of culver p holding inc and she moved into it in the spring of petitioner testified that she originally bought the condominium as a real_estate investment that she would fix up and sell this condominium has not been sold and petitioner testified that the government placed an alter_ego_lien on the property petitioner testified that she owned in addition to the above property a recreational vehicle which was kept at lake marian paradise in kenansville florida this vehicle was purchased in and petitioner placed this vehicle in storage in petitioner testified that she stayed at this vehicle on a continuing basis from date to and she provided receipts from lake marian paradise which show date as the check-in date and november as the check-out date this vehicle was purchased through a company that petitioner owned petitioner testified that she obtained a mailbox at the pack mart in sebastian florida because her property in grant florida on highway had a mailbox that was frequently hit by cars petitioner testified that pack mart provided a more secure location for receiving mail and that she has had the mailbox since or petitioner testified that she became ill in while in the bahamas and she was treated at doctors hospital in the bahamas petitioner testified that she had her followup care in florida petitioner testified that her husband rented a furnished one-bedroom apartment in nassau bahamas and the lease was from date until date petitioner testified that she did not travel as often as her husband but would travel to nassau for two to three days at a time petitioner testified that she considered herself to reside in the united_states and to support her position petitioner provided a florida driver’s license and proof of automobile insurance petitioner testified that she had health insurance in the united_states mr uhrig testified that petitioner was living in grant florida in the 1990s and early 2000s and that she lived on a boat in fort pierce florida in he testified that petitioner spent more time in the united_states than her husband and that she was in the united_states more than she was in the bahamas department of homeland security documents showed that petitioner traveled frequently between florida and nassau bahamas from to petitioner testified that sometimes she would be through customs and because of the weather or a mechanical failure the flight would be canceled this would result in passport records’ showing consecutive arrivals petitioner provided copies of pages from her passport for relevant years petitioner testified that she has not left the united_states since date and she has been residing at the vero beach condominium that she purchased in in date petitioner received documents from the department of homeland security pursuant to her freedom_of_information_act_request according to these records and her passport records petitioner was never out of the united_states for a six-month period according to these records petitioner was outside the united_states for days in days in days in days in days in days in and days in petitioner testified that in the early 1990s she had a secretarial business that offered accounting and bookkeeping services this business was in daytona florida and petitioner was the owner-operator this business continued until the mid-1990s and petitioner did not have any customers outside the united_states petitioner testified that this business was not outside the united_states but she was not able to name specific customers after this business ended petitioner with her husband invested in real_estate petitioner testified that she had a working relationship with mr uhrig who had a business relationship with her husband mr uhrig had a law firm called american barristers in orlando florida and petitioner provided accounting services including management of his interest on lawyer trust accounts american barristers also had a separate office in the bahamas petitioner testified that she was doing this work through and that she had other customers in florida but she did not identify them mr uhrig testified that he owned a law firm called american barristers and there was also a bahamian corporation called american barristers mr uhrig testified that petitioner performed administrative and bookkeeping services until mr uhrig explained that as part of petitioner’s responsibilities she would come to orlando every couple of weeks and they would often go to first national bank in winter park florida which held the trust accounts petitioner testified that from to she was involved in closings related to the atlantis trust fund and was responsible for making disbursements to the noteholders petitioner testified that some of the accounts that she worked on were moved to equity mutual_fund inc petitioner testified that she would physically go to the bank to request a wire transfer or a check and that the bank was in fort pierce florida petitioner explained that to make a wire transfer she would meet with customer service and fill out a form which required her signature in addition petitioner explained that a counter credit which was an item on her bank of america statements for equity mutual_fund inc required her to go to the bank in person her bank of america statements for and showed counter credits petitioner testified that she had a debit account for her equity mutual_fund inc account and that she was the only one who used the card petitioner testified that she never used this card outside the united_states petitioner testified that during a deposition before the department of justice she testified that her address was in the bahamas she testified that the deposition pertained to her husband’s tax case and she explained that she believed it to be a general question about where she lived with her husband she also explained that she answered five years in reference to how long she lived in the bahamas meaning that they had the apartment for five years petitioner testified that she was not asked whether she lived continuously in the bahamas or whether she had other residences petitioner testified that her husband was the primary taxpayer and she signed their tax returns as the spouse in regard to the bahamian address petitioner testified that her husband wanted to use the bahamian address because that was where he was coming and going from petitioner further explained that her husband wanted to be sure that he received everything regarding their tax returns e respondent’s position respondent contends that petitioner was continuously outside the united_states from until sometime in and that the running of the period of limitations was suspended respondent argues that the tolling period began in and did not cease thereafter until to support respondent’s argument respondent contends that petitioner provided them with mail service facility addresses or bahamian addresses respondent further contends that petitioner’s signed deposition stated that she lived in the bahamas respondent argues that even though petitioner made visits to the united_states from her residence in the bahamas she has not demonstrated how these visits are more than casual temporary visits respondent contends that the department of homeland security and passport records cannot be relied upon to show all of petitioner’s international travel respondent contends that petitioner’s estimate of days spent outside the united_states is unreliable respondent supports this contention with evidence that petitioner performed financial transactions via mail and wire a irs revenue_officer rachel koenig testified that department of homeland security records are incomplete and that they do not always list the departures she further testified that these records were accurate as they related to specific departures and arrivals viii conclusion petitioner provided credible testimony about where she lived and the testimony of mr uhrig corroborated her testimony petitioner provided testimony and supporting evidence that she retained a residence in florida and did not have a permanent residence in the bahamas she testified that frequently she visited her husband in the bahamas and department of homeland security records show frequent visits to the bahamas petitioner provided testimony to explain the discrepancies about her address from the evidence we conclude petitioner lived in the united_states and traveled back and forth to the bahamas it appears that petitioner’s husband moved to the bahamas but his residence is not at issue in this case respondent’s arguments and evidence were not persuasive that petitioner moved to the bahamas beginning in and from through was generally and substantially outside the united_states and made only casual temporary visits to the united_states petitioner’s conducting of financial transactions by mail or wire does not prove that she was outside of the united_states respondent relies on the fact that petitioner rented a mailbox the use of a mailbox does not indicate that petitioner resided outside the united_states the department of homeland security records show consistent travel to and from the united_states the credible_evidence of record fails to establish that petitioner was outside the united_states for any continuous period of at least six months from through date including casual and temporary visits petitioner convincingly testified and the evidence of record reflects that petitioner resided and worked in the united_states and was never generally and substantially outside the united_states from through we conclude that when respondent filed the nftl the 10-year period of limitations had expired with respect to the trust fund recovery penalty any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for petitioner
